                                                            U.S. Department of Justice

                                                            United States Attorney
                                                            Eastern District of Wisconsin


                                                     Federal Courthouse                     (414)297-1700
                                                     517 E. Wisconsin Ave, Rm 530      TTY (414)297-1088
                                                     Milwaukee WI 53202                Fax (414) 297-1738
                                                                                    www.usdoj.gov/usao/wie


                                                     March 9, 2020

Clerk of Court
United States District Court
Eastern District of Wisconsin
517 E. Wisconsin Ave., Room 362
Milwaukee, WI 53202

       Re:     United States v. Approx. $935,390.00 in United States Currency, et al.
               Case No. 20-CV-376

Dear Clerk:

         This letter is to notify the Court that, pursuant to Rule G(4)(a) of the Supplemental Rules
for Admiralty or Maritime Claims and Asset Forfeiture Actions, notice by internet publication of
the filing of a complaint in the above-captioned action will begin on March 10, 2020. The claim-
filing deadline for any claimant who did not receive direct notice of the filing of the complaint is
May 9, 2020.

       Please contact our office at (414) 297-1700 if you have any questions.

                                                     Sincerely,

                                                     MATTHEW D. KRUEGER
                                                     United States Attorney

                                              By:
                                                     s/SCOTT J. CAMPBELL
                                                     Assistant United States Attorney
                                                     Scott J. Campbell, Bar Number: 1017721
                                                     Attorney for Plaintiff
                                                     Office of the United States Attorney
                                                     Eastern District of Wisconsin
                                                     517 East Wisconsin Avenue, Room 530
                                                     Milwaukee, WI 53202
                                                     Telephone: (414) 297-1700
                                                     Fax: (414) 297-1738
                                                     E-Mail: scott.campbell@usdoj.gov

             Case 2:20-cv-00376-PP Filed 03/09/20 Page 1 of 1 Document 7
